 1   Steven W. Ritcheson (SBN 174062)      Michael C. Pomeroy (admitted Pro Hae Vice)
     INSIGHT, PLC                          CARTER ARNETT PLLC
 2
     578 Washington Blvd. #503             8150 N. Central Expressway, Suite 500
 3   Marina del Rey, CA 90292              Dallas, TX 75206
     (T) 818-744-8714                      Telephone No.: (214) 550-4680
 4   (F): 818-337-0383                     Facsimile No.: (214) 550-8185
     swritcheson@insightplc.com            Email: mpomeroy@carterarnett.com
 5
     Raymond W. Mort, III (pro hac vice)   Attorneys for Defendant
 6
     Texas State Bar No. 00791308          Dialogic (US) Inc.
 7   raymort@austinlaw.com
     THE MORT LAW FIRM, PLLC               Jamie L. Dupree (SBN 158105)
 8   100 Congress Ave, Suite 2200          FUTTERMAN DUPREE DODD CROLEY
                                           MAIER LLP
     Austin, Texas 78701                   601 Montgomery Street, Suite 333
 9
     Tel/Fax: (512) 865-7950               San Francisco, CA 94111
10                                         Telephone: (415) 399-3840
     Attorneys for Plaintiff               Facsimile:    (415) 399-3838
11   Commstech LLC.                        Email: jdupree@fddcm.com

12                                         Local Counsel for Defendant
                                           Dialogic (US) Inc.,
13
14
                             UNITED STATES DISTRICT COURT
15                          NORTHERN DISTRICT OF CALIFORNIA
                                  OAKLAND DIVISION
16
17
     COMMSTECH LLC,                            Case No. 4:20-cv-08082-HSG
18
                   Plaintiff,                  JOINT MOTION AND ORDER FOR
19                                             EXTENSION OF TIME
20          V.


21   DIALOGIC (US) INC.,
                                               Judge: Hon. Haywood S Gilliam, Jr
22                 Defendant.

23
24

25
26

27
28
                                                       JOINT MOTION FOR EXTENSION OF
                                                                      TIME AND ORDER
                                                                  NO. 4-20-CV-08082-HSG
 1          Pursuant to Civil Local Rules 6-l(b), 6-2, 7-l(a)(5), and 7-12, Plaintiff Commstech LLC
 2   ("Commstech") and Defendant Dialogic (US) Inc., ("Dialogic") collective, the "Parties"), through
 3   their respective counsel ofrecord, hereby request an extension oftime to file as as follows below.
 4   The following request is not made for delay, but to allow the parties further time to confer in
 5   attempt to narrow any outstanding disputes regarding Claim Construction.

 6

 7               Scheduled Event                  Current Schedule          Parties' Agreed Proposed
                                                                                     Schedule
 8
       Joint Claim Construction and                  June 30, 2021                 July 16, 2021
 9     Prehearing Statement and Expert
       Reports for Claim Construction
10
       Opening Claim Construction Brief             August 6, 2021               August 20, 2021
11     by Plaintiff (Patent L.R. 4-5(a))

12     Responsive Claim Construction               August 20, 2021              September 3, 2021
       Briefby Defendant (Patent L.R.4-
13     5(b))
14     Reply Claim Construction Briefby            August 27, 2021             September 10, 2021
       Plaintiff (Patent L.R. 4-5(c))
15
       Claim Construction Hearing               October 8, 2021 at 1 :00   October 8, 2021 at 1 :00 PM
16                                                       PM                     or at the Court's
                                                                                  convemence
17

18

19

20
21

22

23
24
25
26
27
28
                                                                           JOINT CASE MANAGEMENT
                                                    -2-                      STATEMENT AND ORDER
                                                                                NO. 4-20-CV-08082-HSG
 1
     Dated: June 23, 2021                  Dated: June 23, 2021
 2

 3   By: Isl Steven W Ritcheson            By: Isl Michael C. Pomeroy
 4   Steven W. Ritcheson (SBN 174062)      Michael C. Pomeroy (admitted Pro Hae Vice)
     INSIGHT, PLC                          CARTER ARNETT PLLC
 5   578 Washington Blvd. #503             8150 N. Central Expressway, Suite 500
     Marina del Rey, CA 90292
 6   (T) 818-744-8714                      Dallas, TX 75206
     (F): 818-337-0383                     Telephone No.: (214) 550-4680
7    swritcheson@insightplc.com            Facsimile No.: (214) 550-8185
                                           Email: mpomeroy@carterarnett.com
 8   Raymond W. Mort, III (pro hac vice)
     Texas State Bar No. 00791308          Jamie L. Dupree (SBN 158105)
 9   raymort@austinlaw.com                 jdupree@fddcm.com
     THE MORT LAW FIRM, PLLC               FUTTERMAN DUPREE DODD CROLEY
10   100 Congress Ave, Suite 2200          MAIER LLP
     Austin, Texas 78701                   601 Montgomery Street, Suite 333
11   Tel/Fax: (512) 865-7950               San Francisco, CA 94111
                                           Telephone: (415) 399-3840
12   Attorneys for Plaintiff               Facsimile: (415) 399-3840
     Commstech LLC.
13                                         Local Counsel for Defendant
                                           Dialogic (US) Inc.
14
15

16
17

18

19

20
21

22

23

24

25
26
27
28
                                                                  JOINT CASE MANAGEMENT
                                           -3 -                     STATEMENT AND ORDER
                                                                       NO. 4-20-CV-08082-HSG
 1                          ORDER GRANTING EXTENSION OF TIME
 2          Before the Court is Plaintiff Com.mstech LLC ("Commstech") and Defendant Dialogic
 3   (US) Inc., ("Dialogic") (collectively, the "Parties") Joint Motion for Extension of Time to file
 4   the Joint Claim Construction and Prehearing Statement (Patent L.R. 4-3), and file respective
 5   Claim Construction Briefs (Patent L.R 4-5(a-c)). The above MOTION FOR EXTENSION OF

 6   TIME & PROPOSED ORDER is Approved as the Case Management Order for this case and
 7   all parties shall comply with its Provisions.

 8   IT IS SO ORDERED.
 9
10
11    Dated: 6/24/2021
12                                            United States District Judge
13                                            Haywood S Gilliam, Jr

14
15

16
17

18
19

20
21

22

23
24

25

26
27

28
                                                                        JOINT CASE MANAGEMENT
                                                     -1-                  STATEMENT AND ORDER
                                                                             NO. 4-20-CV-08082-HSG
